DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  The word “trough” is misspelled as “through”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,5 and 6  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 2 the relationship in claim 2 on line 1 of “a plurality of troughs” with “at least one trough” in claim 1 on line 3 is unclear.  Respectfully suggest amending claim 2 by changing “ wherein a plurality of troughs are” to “wherein the at least one trough is a plurality of troughs” to obviate this rejection.  In claim 

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 10 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 10,328,525. This is a statutory double patenting rejection.
Claim 11 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 10,328,525. This is a statutory double patenting rejection.
Claim 12 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 10,328,525. This is a statutory double patenting rejection.
Claim 13 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 10,328,525. This is a statutory double patenting rejection.
Claim 14 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of prior U.S. Patent No. 10,328,525. This is a statutory double patenting rejection.
Claim 15 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 10,328,525. This is a statutory double patenting rejection.
Claim 16 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 10,328,525. This is a statutory double patenting rejection.
Claim 17 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 10,328,525. This is a statutory double patenting rejection.
Claim 18 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of prior U.S. Patent No. 10,328,525. This is a statutory double patenting rejection.
Claim 19 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17 of prior U.S. Patent No. 10,328,525. This is a statutory double patenting rejection.

Application No. 16/435,896
U.S. Patent No. 10,328,525.
10.  An additive manufacturing method, comprising: positioning a coater adjacent a worksurface, the coater comprising a trough including a plurality of side-by-side deposition valves, depositing powder from the trough onto the build platform through at least one of the deposition valves; and using radiant energy to fuse the powder.
8.   An additive manufacturing method, comprising: positioning a coater adjacent a worksurface, the coater comprising a trough including a plurality of side-by-side deposition valves, depositing powder from the trough onto the build platform through at least one of the deposition valves; and using radiant energy to fuse the powder.

9.  The method of claim 8 wherein the step of depositing powder
 includes: depositing powder from the trough (sic) onto the build platform through at least one of the deposition valves while the coater is in a first position; moving the coater to a new position; and repeating the steps of depositing powder and moving the coater to build up a layer of powder on the build pattern.


Application No.  16/435,896
U.S. Patent No. 10,328,525
12. The method of claim 10 further comprising vibrating the deposited powder to level it before fusing.
10. The method of claim 8 further comprising vibrating the deposited powder to level it before fusing.
13.  The method of claim 10 wherein the coater includes a plurality of troughs in a side-by-side deposition valves, and the step of depositing powder includes:  moving the center to 


12. The method of claim 11, wherein the step of depositing powder further comprises  repeating the steps of moving the coater and depositing powder to build up a layer of powder on the build platform.
15. The method of claim 13, wherein the powder deposited by each trough differs in at least one of its composition or particle size.
13. The method of claim 11, wherein the powder deposited by each trough differs in at least one of its composition or particle size.

14.  The method of claim 8, wherein the coater comprises a reservoir communicating with the at least one trough, the reservoir including a feed valve operable to selectively block or permit flow of a powder from the reservoir to the trough, the method further comprising using the feed valve to flow a controlled quantity of powder from the reservoir to the trough.


Application No. 16/435,896
U.S. Patent No. 10,328,525
17.  The method of claim 10 wherein the coater comprises communicating with the at least one trough, the reservoir including a feed valve operable to selectively block or permit flow of a powder from the reservoir to the trough, the method further comprising using the feed valve to 


16.  The method of claim 8 wherein: the coater comprises two or more reservoirs communicating with each trough, each reservoir including a feed valve operable to selectively block or permit flow of a powder from the reservoir to the corresponding trough; and wherein the method further comprises using the feed valves to flow a mixture of powders from the reservoir to the trough, wherein each of the powders of the mixture differs from the other powders of the mixture in at least one of its composition or particle size.”.
19.  The method of claim 18 wherein a plurality of the reservoirs are grouped into a column, each of the reservoirs of the column communicating with a 





The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,328,525. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of parent U.S. Patent No. 10,328,525 “anticipates” application claim 1. Accordingly, application claim 1 is not patentably distinct from patent claim 1.  Here, patent claim 1 requires elements a coater comprising, a plurality of troughs (thereby including at least one trough), wherein each trough of the .  
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,328,525. Although the claims at issue are not identical (solely due to the claims upon which they depend), they are not patentably distinct from each other because they both disclose “wherein the feed valve is configured to meter powder at a constant rate”.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,328,525. Although the claims at issue are not identical (solely due to the claims upon which they depend), they are not patentably distinct from each other because they both disclose “wherein a plurality of reservoirs are grouped into a column, each of the reservoirs of the column communicating with a funnel shaped collector”.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,328,525. Although the claims at issue are not identical (solely due to the claims upon which they depend), they are not patentably distinct from each other because they both disclose “wherein a plurality of the columns are grouped together in a side-by-side fashion, the reservoirs of each column communicating with a funnel-shaped collector, wherein each collector communicates with one of the troughs”.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,328,525. Although the claims at issue are not identical (solely due to the claims upon which they depend), they are not patentably distinct from each other because they both disclose “wherein the coater is mounted for movement along at least one axis above a build platform defining a worksurface”.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,328,525. Although the claims at issue are not identical (solely due to the claims upon which they depend), they are not patentably distinct from each other because they both disclose “further comprising: an excess powder container disposed adjacent the build platform”. 
 Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,328,525. Although the claims at issue are not identical (solely due to the claims upon which they 
Application No. 16/435,896
U.S. Patent No. 10/328,525
1. An additive manufacturing apparatus, comprising: a coater comprising: at least one trough including a plurality of side-by-side deposition valves.
2.  The Apparatus of claim 1 wherein a plurality of the troughs are disposed in a side-by-side configuration.
3.  The apparatus of claim 1 further comprising at least one reservoir communicating with the at least one trough, wherein the at least one reservoir includes a feed valve operable to selectively block or permit flow of a powder from the reservoir to the trough.

1.An additive manufacturing apparatus comprising: a coater comprising: a plurality of troughs disposed in a side-by-side configuration, wherein each trough of the plurality of troughs includes a plurality of side-by-side deposition valves, and at least one reservoir communicating with at least one trough of the plurality of troughs, wherein the at least one reservoir includes a feed valve operable to selectively block or permit flow of a powder from the at least one reservoir to the at least one trough.


2.  The apparatus of claim 1 wherein the feed valve is configured to meter powder at a constant rate.
5.  The apparatus of claim 3, wherein a plurality of reservoirs are grouped into a column, each of the reservoirs of the column communicating with a funnel-shaped collector.
3.  The apparatus of claim 1, wherein a plurality of reservoirs are grouped into a column, each of the reservoirs of the column communicating with a funnel-shaped collector.
6.   The apparatus of claim 3, wherein a plurality of the columns are grouped together in a side-by-side fashion, the reservoirs of each column communicating with a funnel shaped collector, wherein each collector communicates with one of the troughs.
4.   The apparatus of claim 3, wherein a plurality of the columns are grouped together in a side-by-side fashion, the reservoirs of each column communicating with a funnel shaped collector, wherein each collector communicates with one of the troughs.
7.   The apparatus of claim 1 wherein the coater is mounted for movement along at least one axis above a build platform defining a worksurface.
5.   The apparatus of claim 1 wherein the coater is mounted for movement along at least one axis above a build platform defining a worksurface.

6.   The apparatus of claim 5 further comprising an excess powder container disposed adjacent the build platform.
9.    The apparatus of claim 7 further comprising a directed energy source operable to selectively fuse powder deposited on the worksurface.
7.  The apparatus of claim 5 further comprising a directed energy source operable to selectively fuse powder deposited on the worksurface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,2,7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 202317020 U, published 11 July 2012 in view of Rowland et al. in U.S. Patent Application Publication No. 2017/0203363.  CN 202317020 U discloses powder supply cavity (element 1, see paragraph 21 ) that is considered to be a trough in a rapid manufacturing equipment (see paragraph 2) that is considered to be an additive manufacturing apparatus.  CN 202317020 U does not disclose side-by-side deposition valves.  Rowland et al.  teaches dispensers 104a, 104b (see paragraph 60) with each dispenser may have various valves (micromechanical systems (MEMS) valves, solenoid valves or magnetic valves); it is considered that each valve must be side-by-side to deposit powder at particular locations (see paragraph 56).  Regarding claim 2, it is considered that Rowland et al. discloses dispensers (elements 104a, 104b) that are side by side. Regarding claim 7, it is considered that Rowland discloses translation of the dispensers (see paragraph 56) and hence movement of the dispensers. It would have been obvious to adapt CN 202317020 U in view of Rowland et al. to provide this to more flexibly supply powder to particular locations.  Regarding claim 9, CN 202317020U discloses using lasers (unidentified, see paragraph 4) for selective laser sintering.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 202317020U in view of Rowland et al. as applied to claim 1 above, and further in view of Hijikata in Japan Patent No. 8-126,829 and Dullea et al. in U.S. Patent Application Publication No. 2005/0133527 A1.  Hijikata teaches a .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN 202317020U in view of Rowland et al. as applied to claim 7 above, and further in view of Cox in U.S. Patent Application Publication No. 2009/0169664.  Cox teaches an excess powder container (element 188, paragraph 45 and figure 3).  It would have been obvious to adapt CN 202317020U in view of Rowland et al. and Cox to provide this to remove excess powder by collecting the powder in an excess powder container.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buller in U.S. Patent Application Publication No. 2015/03567419 discloses vibrating powder to level the powder (see paragraph 335).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 572-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761